Citation Nr: 0906430	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle and 
foot disorder.

2.  Entitlement to service connection for a heart disorder, 
with residuals from an aortic root disorder and valve 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 
1977, from January to May of 1982, and from February 1984 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  Following an August 2007 remand, 
the Veteran appeared for a Travel Board hearing in March 
2008.

In the August 2007 remand, the Board listed as an issue on 
appeal entitlement to service connection for residuals of a 
left ankle sprain.  The Board notes that while this issue was 
also characterized as such in a March 2007 Statement of the 
Case, the underlying December 2004 rating decision instead 
addressed a left foot disorder.  Moreover, the Veteran's 
March 2008 hearing testimony addressed both the left ankle 
and the left foot.  Accordingly, and to give the Veteran 
every consideration in conjunction with the present appeal, 
the Board has characterized this issue broadly to encompass 
the left ankle and left foot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

During his March 2008 Travel Board hearing, the Veteran 
described VA treatment at several facilities, the records of 
which are not presently included in the claims file.  The 
claims file currently contains VA outpatient treatment 
records dated through February 2007, but the Veteran reported 
ongoing treatment and Cortisone shots for the left foot at 
the Decatur, Georgia VA Medical Center (VAMC).  He also noted 
treatment at the Bay Pines, Florida VAMC between 1988 and 
1990, and the claims file presently contains no records from 
this facility.  VA has a duty to obtain records corresponding 
to such VA treatment.  38 C.F.R. § 3.159(c)(2) (2008); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, during his hearing, the Veteran linked his 
current left ankle and foot disorder to ligament and tendon 
damage to the left ankle and foot during service.  Service 
treatment records do confirm medical treatment and x-rays of 
the left ankle in 1974 and 1975.  For this reason, the Board 
finds that a VA examination addressing the nature and 
etiology of the Veteran's claimed disorder is "necessary" 
under 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Records of medical treatment should 
be requested from: (1) the Decatur, 
Georgia VAMC, dated since February 2007; 
and (2) the Bay Pines, Florida VAMC, 
dated from 1988 to 1990.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded 
a VA podiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed left 
ankle and foot disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis  corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder, if present, is 
etiologically related to the Veteran's 
active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


